Citation Nr: 1605489	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-09 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a respiratory disorder, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Rick Little, Agent


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1967 to December 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the benefits sought on appeal.

The Board remanded the issues in December 2014 so that a Statement of the Case regarding the skin and respiratory claims could be issued.  In August 2015, the Board remanded the matters for examinations to assess his skin and respiratory claims.  However, the Veteran failed to report to the scheduled examination.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a skin disorder that is related to active duty, to include exposure to herbicides.

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a respiratory disorder that is related to active duty, to include exposure to herbicides.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a respiratory disorder, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided to the Veteran in a November 2009 letter.

Relevant to the duty to assist, the VA has obtained the Veteran's service treatment records, relevant personnel records, and post-service treatment records.  The Veteran has not identified any additional outstanding treatment records to obtain.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records.
The Veteran was scheduled for a VA medical examination in September 2015.  The Veteran was notified of the scheduled examination; however, the Veteran did not appear for the examination.  The duty to assist is not a one-way-street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of claimants to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383; Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Therefore, there has been substantial compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141 (1999). 

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Board notes that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Skin rash and the lung condition the Veteran is claiming, and that have been treated since service, are not enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure.  Id.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

No complaints of any respiratory difficulties are present in the service treatment records (STR).  STRs reflect that the Veteran was treated for blisters of the feet in February 1967, which was diagnosed at the time as hyperhidrosis.  The Veteran was found to have normal skin and a normal cardiovascular system at his November 1969 separation report of medical examination.  He made no complaints of any skin or respiratory problems on his separation report of medical history.

Post-service treatment records pertaining to the skin reflect that he was seen in 2003 for an Agent Orange examination, at which time he reported a "skin tumor on his scalp since the mid-1980s."  No diagnosis was assigned at that examination, although he has been seen on multiple occasions for seborrheic keratosis, intertrigo, and "tinea" since that time.  There is a VA treatment record from July 2009 that indicates that the Veteran was treated for a head lesion in 1998.  In March 2005, the Veteran complained of a lesion on his scalp.  He indicated that it was "frozen" by a private physician in the 1998 but it came back larger.  The first VA physician indicated that the "fact that he's had it since 1998 make me think it's likely benign, but [the Veteran] would very much like it removed for cosmetic reasons."  There is a dermatology note that indicates it was a mole and was successfully removed with no complications in April 2005.

In May 2009, the Veteran was seen after he fell and scraped his hand and knuckles.  In that report, it was noted that the Veteran had no other skin lesions.  

VA records further reflect a past medical history of "dermatitis," but no etiological opinion has been provided.  In December 2011, it was noted that there was a rash on the left axilla that had been present for one week.  Symptoms began with skin redness with no fluid blisters.  The Veteran said he had this same problem 2 years before as well.

Post-service treatment records pertaining to the lung include a January 2003 record where respirations were normal; ventilation was satisfactory.  No rales throughout  the lung fields were noted. Later, the Veteran was treated for an upper respiratory infection in December 2009, at which time he underwent a chest x-ray that showed a small density in his lungs.  Follow-up chest x-rays in April and June 2010 showed what the treatment provider identified as a probable calcified granuloma or inflammatory changes.  In August 2014, the lungs were noted to be clear to auscultation.  A note from October 2014 shows that lungs were clear and there was no lung condition noted as an active problem at that time.

Despite some indication of some skin issues and some lung issues since service, there is no indication that any of this treatment or the diagnoses are related to service or herbicide exposure.  Further, the treatment records do no show a current chronic lung condition or skin condition.  Because the Veteran failed to report to the VA examination to asses these claims, there is no medical evidence of record that weighs in favor of service connection.  

The Board also considered the lay statements of the Veteran.  Although lay persons are competent to provide opinions on some medical issues, skin rash and a lung disorder could have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran, as a lay person, is not competent to offer an opinion on the issues here; whether he has a skin disorder or a lung disorder, and, if so, whether they are related to herbicide exposure.

Here, there is no medical evidence the Veteran has a current skin or lung condition related to service or to herbicide exposure.  In sum, the evidence of record does not support a finding that service connection is warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for a respiratory disorder, to include as secondary to herbicide exposure, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


